Opinion issued January 5, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01047-CR
———————————
in re HIGTOWER OBRYANT, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Hightower Obryant,
has filed a pro se petition for writ of mandamus, complaining that the
respondent, the Honorable Randy Roll, judge of the 179th District Court, has refused
to rule on Obryant’s application for a writ of habeas
corpus.[1]    
          “This Court has no
authority to issue a writ of mandamus to compel a district court judge to rule
on an application for writ of habeas corpus in which the judgment of conviction
is final.”  In re
Champion, No. 01-10-00665-CR, 2010 WL 3365423, at *1 (Tex. App.—Houston
[1st Dist.] Aug. 26, 2010, orig. proceeding) (mem.
op, not designated for publication) (citing In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston
[1st Dist.] 2001, orig. proceeding)).  Jurisdiction
to grant post-conviction habeas corpus relief in felony cases rests exclusively
with the Texas Court of Criminal Appeals. 
Id. (citing Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (West Supp. 2011).
We conclude that we do not have
jurisdiction to issue a writ of mandamus against respondent.  Accordingly, we dismiss Obryant’s
petition for lack of jurisdiction, and we deny all pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland
and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).
 




[1]
          Relator has identified the underlying case as his application for a
writ of habeas corpus, No. 1103584-A, in the 179th District Court of Harris
County, Texas.